


Exhibit 10.6

 

ATLANTIC POWER HOLDINGS, INC.
FOURTH AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN

RECITALS

 

A.                                    The Board initially adopted the Plan on
May 10, 2006, which Plan was then approved by the shareholders of the Issuer on
June 7, 2006 and implemented by Atlantic Power Holdings, LLC, the predecessor of
Atlantic Holdings.

 

B.                                    The Board approved an amended and restated
Plan effective April 24, 2007 to reflect certain amendments of an
administrative, non-material nature.

 

C.                                    The independent directors of the Board
approved the terms of the second amended and restated Plan on April 24, 2008,
which amended and restated Plan was then approved by the shareholders of the
Issuer on June 4, 2008 and implemented by Atlantic Power Holdings, LLC.

 

D.                                    The Board approved the terms of the third
amended and restated Plan on January 29, 2010 for use beginning in the Issuer’s
2010 fiscal year.

 

E.                                    The Board approved the terms of this
fourth amended and restated long-term incentive plan effective as of November 5,
2011 to reflect certain amendments necessary or desirable in connection with the
completion of the direct and indirect acquisition by the Issuer of all of the
limited partnership units of Capital Power Income L.P.

 

F.                                     The first Financial Statement Approval
Date for the purposes of this Plan was March 29, 2010.

 

1.                                      PURPOSE

 

The purpose of the Plan is to align the interests of Eligible Persons with those
of the holders of common shares (“Common Shares”) of Atlantic Power Corporation
(the “Issuer”), to assist in attracting, retaining and motivating key employees
of the Issuer and its subsidiaries by making a significant portion of the
incentive compensation of key employees directly dependent upon the achievement
of key strategic, financial and operational objectives that are critical to
ongoing growth and profitability of the Issuer.

 

2.                                      DEFINITIONS

 

In this Plan:

 

“2010 Performance Period” has the meaning set forth in Section 12(a) hereof;

 

“2011 Performance Period” has the meaning set forth in Section 12(a) hereof;

 

“2010 Transition Award” has the meaning set forth in Section 12(a)(i) hereof;

 

“2011 Transition Award” has the meaning set forth in Section 12(a)(ii) hereof;

 

--------------------------------------------------------------------------------


 

“Administrators” refers to the Compensation Committee of the Board or
Person(s) to whom the Independent Directors delegate their powers hereunder;

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise;

 

“Associate” has the meaning ascribed by the Securities Act (Ontario);

 

“Atlantic Holdings” means Atlantic Power Holdings, Inc., a U.S. “C” corporation
under the laws of the State of Delaware;

 

“Base Salary” means the base salary paid by the Issuer or any of its
subsidiaries to a Participant for his or her services, as the same may be
amended from time to time;

 

“Board” the board of directors of the Issuer;

 

“Budget Date” means the date on which the Board approves the Issuer’s projection
of project distributions and the management and administrative budget for its
upcoming fiscal year;

 

“Business Day” means any day, other than a Saturday, Sunday, or a day on which
the principal chartered banks located in the Province of Ontario or British
Columbia or the State of Massachusetts are not open for business during normal
business hours;

 

“Cause” means any conduct by an Eligible Person which would constitute just
cause for dismissal as recognized by law in the province or state in which the
Eligible Person is employed or, where cause is defined in the employment
agreement of an Eligible Person, as defined therein;

 

“CEO” means the Chief Executive Officer of the Issuer;

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 the sale, lease or transfer to any person or
group, in one or a series of related transactions, of the assets of the Issuer
or Atlantic Holdings which assets generated more than 50% of Atlantic Holdings’
total cash distributions received from the assets owned, directly or indirectly,
by the Issuer in a 12-month period ended on the last day of the most recent
fiscal quarter to any person or group;

 

(b)                                 the adoption of a plan related to the
liquidation or dissolution of the Issuer or Atlantic Holdings;

 

(c)                                  the acquisition by any person or group of a
direct or indirect interest in more than 50% of (i) the Common Shares or the
common shares of Atlantic Holdings; or (ii)

 

2

--------------------------------------------------------------------------------


 

the voting power of the Issuer or Atlantic Holdings; by way of purchase, merger,
or consolidation or otherwise (other than a creation of a holding company that
does not involve a change in the beneficial ownership of Atlantic Holdings as a
result of such transaction);

 

(d)                                 the merger or consolidation of the Issuer or
Atlantic Holdings with or into another person or the merger of another person
into the Issuer or Atlantic Holdings with the effect that immediately after such
transaction the shareholders of the Issuer or the holders of common shares of
Atlantic Holdings immediately prior to such transaction hold, directly or
indirectly, less than 50% of the voting control over the person surviving such
merger or consolidation, in each case other than the creation of a holding
company that does not involve a change in the beneficial ownership of the Issuer
or Atlantic Holdings as a result as such transaction; or

 

(e)                                  the Issuer or Atlantic Holdings or any of
their shareholders enters into any agreement providing for any of the foregoing,
or the date which is 90 days prior to a definitive announcement by the Issuer or
Atlantic Holdings of any of the foregoing, whichever is earlier, and the
transaction contemplated thereby is ultimately consummated;

 

provided, however, that for the purposes of this Plan, the sale of any Common
Shares (or equivalent thereof) of the Issuer (or any successor Person thereto)
pursuant to a public offering shall not constitute a Change of Control;

 

“Code” has the meaning set forth in Section 13(i) hereof;

 

“Common Share” means a common share of the Issuer;

 

“Common Share Compensation Arrangement” means a Common Share option, Common
Share option plan, employee Common Share purchase plan or any other compensation
or incentive mechanism involving the issuance or potential issuance of Common
Shares to directors, managers, officers and employees of the Issuer or its
subsidiaries including a Common Share purchase from treasury which is
financially assisted by the Issuer by way of a loan, guarantee or otherwise;

 

“Common Share Ineligible Participant” means a Participant that does not qualify
under applicable exemptions from the requirement to file a prospectus or
registration statement in order to issue Common Shares to the Participant on a
redemption of Notional Shares under this Plan;

 

“Disability” means an illness, disease, injury, mental or physical disability or
similar mental or physical state of a Participant that causes the Participant to
be unable to fulfil his or her obligations as an officer or other employee of
the Issuer or any of its subsidiaries for a period of 90 consecutive days, or
for an aggregate of 180 days in any 365 day period;

 

“Eligible Person” means an officer or other employee of the Issuer or any of its
subsidiaries;

 

3

--------------------------------------------------------------------------------


 

“Financial Statement Approval Date” means for a given fiscal year the date that
the Board approves the audited financial statements of the Issuer for such
fiscal year of the Issuer, but in no event shall a Financial Statement Approval
Date for a given fiscal year be later than the last Business Day of the
immediately following fiscal year of the Issuer;

 

“Good Reason” means the occurrence of any one or more of the following events:

 

(a)                                 the assignment to the Participant of any
duties inconsistent in any material respect with the Participant’s then position
of employment (including status, offices, titles and reporting relationships),
authority, duties or responsibilities, or any other action that when taken as a
whole results in a diminution in the Participant’s position, authority, duties
or responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied within seven
Business Days after receipt of notice thereof given by the Participant,

 

(b)                                 a reduction in the Participant’s Base Salary
without the consent of such Participant or the failure to continue in effect any
material benefit or compensation plan, life insurance plan, health and accident
plan or disability plan in existence as of the date of this Plan (or a
replacement or substitute plan providing the Participant with substantially
similar benefits) in which the Participant is participating or the material
reduction of the Participant’s benefits under any of such plans (or replacement
or substitute plans), or

 

(c)                                  requiring the Participant to be based at
any location more than 35 miles from his or her place of employment with the
Issuer or any of its subsidiaries on the date immediately prior to the
occurrence of the related Change of Control, except for requirements of travel
in the ordinary course of the Participant’s duties;

 

“Independent Directors” means those members of the Board who are not members of
the management of the Issuer;

 

“Individual Non-Officer Pool Award” has the meaning set forth in
Section 9(a) hereof;

 

“Insider Participant” means a Participant who is a “reporting insider” as
defined in National Instrument 55-104 — Insider Reporting Requirements and
Exemptions, and also includes Associates and Affiliates of the Insider
Participant;

 

“Issuer” means Atlantic Power Corporation, a corporation continued under the
laws of the Province of British Columbia;

 

“Market Price per Common Share” means the weighted average Canadian dollar
closing price of Common Shares on the TSX for the five days immediately
preceding the applicable day;

 

“Net Cash Flow Multiplier” means the percentage multiplier, determined in
accordance with Section 8(c) hereof, that is used to calculate the adjustment,
if any, to the Non-Officer LTI Pool pursuant to Section 8(b) hereof;

 

4

--------------------------------------------------------------------------------


 

“Net Project Cash Flow” means, for a fiscal year of the Issuer, an amount equal
to the total cash distributions received from the assets owned, directly or
indirectly, by the Issuer, less management and administrative expenses;

 

“Non-Officer Group” means, collectively, Participants who are not members of the
Officer Group;

 

“Non-Officer LTI Pool” means an amount determined in accordance with
Section 8(a) hereof to be available for allocation among the Non-Officer Group
for awards hereunder;

 

“Notional Base Award” has the meaning set forth in Section 6(a) hereof;

 

“Notional Shares” means notional shares to be issued under the Plan, with each
Notional Share notionally representing one Common Share;

 

“Notional Share Account” means an account that shall be maintained by Atlantic
Holdings for each Participant that will show the Notional Shares credited to a
Participant from time to time;

 

“Non-Officer TSR Percentage” means the percentage multiplier, determined in
accordance with Section 8(c) hereof, that is used to calculate the adjustment,
if any, to the Non-Officer LTI Pool pursuant to Section 8(b) hereof;

 

“NYSE” means the New York Stock Exchange;

 

“Officer Adjusted Award” has the meaning set forth in Section 7(a) hereof;

 

“Officer Base Incentive Amount” means the amount that is 100% of an Officer
Group member’s Base Salary for a TSR Evaluation Period at the time of the
Notional Base Award granted pursuant to Section 6(a) hereof converted into
Canadian dollars based on the closing rate of exchange published by the Bank of
Canada on the date of calculation of the Officer Base Incentive Amount;

 

“Officer Group” means, collectively, the CEO, Chief Financial Officer and the
Managing Director, Asset Management and Acquisitions of the Issuer, and any
other senior executive officers of the Issuer that the Administrators may
designate as belonging to the Officer Group from time to time;

 

“Officer TSR Percentage” means the percentage multiplier that is applied to the
Officer Base Incentive Amount for the purpose of adjusting, if required, the
amount of Notional Shares that will vest pursuant to Section 10 hereof, which
shall be calculated in accordance with Section 7(b) hereof;

 

“Participant” means an Eligible Person who receives a grant of Notional Shares
in accordance with this Plan;

 

“Peer Group” has the meaning set forth in Section 5(a) hereof;

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, issuer, partnership, business trust, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity;

 

“Plan” means this Long-Term Incentive Plan, as amended and/or amended and
restated from time to time;

 

“Pro Rata Portion” means, in respect of each individual grant of Notional Shares
for a certain TSR Evaluation Period, the percentage of Notional Shares deemed to
be earned by an Officer Group Participant to the date of the calculation of the
Pro Rata Portion, calculated as follows:

 

Year of a given TSR Evaluation Period

(e.g. 1, 2 or 3) in which termination of employment occurs*

3

 

--------------------------------------------------------------------------------

*    For greater certainty, regardless of the month in which termination of
employment occurs during a year of a TSR Evaluation Period, the numerator shall
be rounded up to that year (e.g. if termination of employment occurs three
months into the first year of a TSR Evaluation Period, the numerator shall be
1).

 

“Retirement” means the retirement or resignation of an officer or other employee
of the Issuer or a subsidiary of the Issuer from that capacity upon attaining 65
years of age;

 

“Target” has the meaning set forth in Section 8(c) hereof;

 

“TSR” means total shareholder return, which refers to the change in the total
value of a Common Share investment in the Issuer over a given period, calculated
by comparing the change in the Market Price per Common Share from the first
Business Day of the period to the last Business Day of the period, taking into
account reinvested dividends on the Common Shares during such period, as may be
calculated more particularly by the Administrators from time to time;

 

“TSR Evaluation Period” means the period that begins on the first Business Day
of each fiscal year of the Issuer and ends on the last Business Day of the
36th month following such date, or such shorter period as may otherwise be
provided in this Plan;

 

“TSR Performance List” has the meaning set forth in Section 7(b)(i) hereof;

 

“TSX” means the Toronto Stock Exchange; and

 

“Vesting Date” means the date upon which Notional Shares vest to an Officer
Group Participant or Non-Officer Group Participant, as the case may be, pursuant
to Sections 10, 11 or 12(c) hereof, as applicable.

 

3.                                      ADMINISTRATION

 

The Plan shall be administered by the Administrators, who will have, except as
otherwise provided herein, the sole and complete authority to make all
determinations and to take all actions necessary or advisable for the
implementation and administration of the Plan,

 

6

--------------------------------------------------------------------------------


 

subject to Sections 17(a) and 24 and, in the case of Participants who are
members of the Officer Group, subject to the terms of such Participants’
employment agreements. Subject to Section 15 and other limitations of the Plan,
the Administrators shall have the power and authority to:

 

(a)                                 adopt rules and regulations for implementing
the Plan;

 

(b)                                 determine when Notional Shares shall be
granted to Eligible Persons, the vesting period for each grant of Notional
Shares and whether any adjustment(s) (performance-related or otherwise) shall
apply prior to vesting of any Notional Shares granted;

 

(c)                                  adjust the size of any previously-approved
Non-Officer LTI Pool and the membership in the Non-Officer Group;

 

(d)           interpret and construe the provisions of the Plan;

 

(e)                                  alter or adjust any provision that is
expressly provided herein in circumstances so as to operate the Plan as
objectively as possible;

 

(f)                                   subject to regulatory requirements, make
exceptions to the Plan in circumstances which they determine to be exceptional;

 

(g)                                  impose certain conditions at the date of
grant for any Notional Shares, which would have to be met for a Participant to
be entitled to redeem Notional Shares granted; and

 

(h)                                 make amendments to the Plan in accordance
with Section 17 hereof.

 

All decisions and determinations of the Administrators respecting the Plan shall
be binding and conclusive on the Plan and the Participants.

 

4.                                      PARTICIPATION IN THE PLAN

 

(a)                                 Participation Right

 

No person shall be entitled as of right to participate in the Plan and the
decision as to who will have the opportunity to participate in the Plan and the
extent of such participation shall be made by the Administrators in the case of
the Officer Group, and the CEO in the case of the Non-Officer Group, in their
sole and absolute discretion.

 

(b)                                 Participation Agreement and Confirmation

 

Participation in the Plan by each Participant is conditional on the Participant
signing a Participation Agreement and Confirmation in the form attached hereto
as Schedule “A”.

 

7

--------------------------------------------------------------------------------


 

5.                                      GENERAL PERFORMANCE METRICS

 

(a)                                 Peer Group

 

The Peer Group shall be comprised of the entities determined by the
Administrators from time to time in their sole discretion (the “Peer Group”).

 

(b)                                 Net Project Cash Flow

 

On the Budget Date, the Administrators shall establish the budgeted Net Project
Cash Flow for the upcoming fiscal year of the Issuer.

 

6.                                      GRANT OF NOTIONAL BASE AWARD TO OFFICER
GROUP PARTICIPANTS

 

(a)                                 Grant of Notional Shares

 

On the first Financial Statement Approval Date that falls within a given TSR
Evaluation Period, each Participant who is a member of the Officer Group shall
have credited to their Notional Share Account the number of Notional Shares (the
“Notional Base Award”) that is determined by dividing the Officer Base Incentive
Amount (or such other amount as the Administrators may deem appropriate within
the scope of their discretion pursuant to Section 3 hereof) by the Market Price
per Common Share on such Financial Statement Approval Date.

 

(b)                                 Entitlement to Dividends on Notional Shares

 

Each Notional Share credited to an Officer Group Participant’s Notional Share
Account shall receive a distribution equal to the amount of dividends paid per
Common Share. Such distributions shall be credited to an Officer Group
Participant’s Notional Share Account in the form of additional Notional Shares
immediately following any dividend on the Common Shares. The number of Notional
Shares to be credited for each dividend will be equal to the amount of the
dividend divided by the Market Price per Common Share determined on the payment
date for the dividend.  For the purposes of the Plan, any references to an
Officer Group Participant’s Notional Shares for a specific TSR Evaluation Period
and Notional Base Award shall include Notional Shares credited to such Officer
Group Participant’s Notional Share Account in lieu of Common Share dividends
pursuant to this Section 6(b).

 

7.                                      CALCULATION OF OFFICER ADJUSTED AWARD

 

(a)                                 Performance Adjustment of Notional Base
Award

 

On the Financial Statement Approval Date immediately following each TSR
Evaluation Period and prior to the vesting of each Officer Group Participant’s
Notional Shares for such TSR Evaluation Period in accordance with
Section 10(a) hereof, an adjusted award

 

8

--------------------------------------------------------------------------------


 

of Notional Shares (the “Officer Adjusted Award”) shall be calculated as
follows:

 

Officer Adjusted Award

=

Notional Base Award*

X

Officer TSR Percentage**

 

--------------------------------------------------------------------------------

*    Includes, for greater certainty, any Notional Shares credited pursuant to
Section 6(b) hereof on or after          the date on which the Notional Base
Award is initially granted.

 

**    Calculated in accordance with Section 7(b) below.

 

and the Notional Shares in each Officer Group Participant’s Notional Share
Account shall be adjusted accordingly to correspond to the Officer Adjusted
Award.

 

(b)                                 Calculation of Officer TSR Percentage

 

The Administrators shall calculate the Officer TSR Percentage as follows:

 

(i)                  calculate the TSR in respect of the applicable TSR
Evaluation Period, for the Issuer and each member of the Peer Group and list
such entities in descending order, beginning with the entity with the highest
TSR to the entity with the lowest TSR (the “TSR Performance List”);

 

(ii)               assign to each entity on the TSR Performance List a
percentile ranking reflecting its position on such list, where the entity with
the highest TSR over the applicable TSR Evaluation Period is given a percentile
rank of 100 and each subsequent entity is given a percentile rank decreasing in
equal percentile intervals to a percentile rank of 0 for the entity with the
lowest TSR over such TSR Evaluation Period; and

 

(iii)            assign an Officer TSR Percentage with the Officer TSR
Percentage adjusted on a pro rata basis if the Issuer’s percentile ranking falls
between the 25th percentile and the 75th percentile as follows:

 

Issuer’s Percentile Rank on
TSR Performance List

 

Officer
TSR Percentage

 

75th percentile or higher

 

150

%

50th percentile

 

100

%

25th percentile

 

50

%

Below 25th percentile

 

0

%

 

8.                                      CALCULATION AND ADJUSTMENT OF
NON-OFFICER LTI POOL

 

(a)                                 Initial Determination of Non-Officer LTI
Pool

 

On the Financial Statement Approval Date of each fiscal year of the Issuer, the
Non-Officer LTI Pool in respect of such fiscal year shall be proposed by the CEO
based on the salaries and target long-term incentives of then-current members of
the Non-Officer Group and approved by the Administrators.

 

9

--------------------------------------------------------------------------------

 

(b)                                 Performance Adjustment of Non-Officer LTI
Pool

 

On the Financial Statement Approval Date immediately following each fiscal year
of the Issuer, the Non-Officer LTI Pool shall be adjusted as follows:

 

Non-Officer LTI Pool

X

[

2/3 Net Cash Flow
Multiplier*

+

1/3 Non-Officer TSR
Percentage**

]

 

--------------------------------------------------------------------------------

   * Calculated in accordance with Section 8(c) below.

** Calculated in accordance with Section 8(d) below.

 

provided that, subject to Section 8(e) hereof, the Non-Officer LTI Pool shall
not be increased pursuant to this Section 8(b) beyond the amount determined by
the Administrators pursuant to Section 8(a) hereof.

 

(c)                                  Calculation of Net Cash Flow Multiplier

 

Subject to the transitional provisions in Section 12(d), the CEO shall calculate
the Net Cash Flow Multiplier in accordance with the following scale, with the
Net Cash Flow Multiplier adjusted on a pro rata basis if the Issuer’s Net
Project Cash Flow falls between the budgeted amount set on the applicable Budget
Date (the “Target”) and 25% below the Target:

 

Net Project Cash Flow

 

Net Cash Flow Multiplier

 

At or above the Target

 

100

%

25% below the Target

 

50

%

More than 25% below the Target

 

0

%

 

(d)                                 Calculation of Non-Officer TSR Percentage

 

Subject to the transitional provisions in Section 12(d), the CEO shall calculate
the Non-Officer TSR Percentage in accordance with Section 7(b) hereof, except
that the following scale shall be used with the Non-Officer TSR Percentage
adjusted on a pro rata basis if the Issuer’s percentile ranking falls between
the 25th percentile and the 50th percentile:

 

Issuer’s Percentile Rank on
TSR Performance List

 

Non-Officer
TSR Percentage

 

50th percentile or higher

 

100

%

25th percentile

 

50

%

Below 25th percentile

 

0

%

 

(e)                                  Subsequent Adjustment of Non-Officer LTI
Pool

 

Notwithstanding Section 8(b) or anything else contained in this Plan, if the
Issuer’s performance during a fiscal year results in it significantly exceeding
either the 50th percentile on the TSR Performance List and/or 100% of the
Target, then the CEO may request that the Administrators increase the
Non-Officer LTI Pool for such fiscal year,

 

10

--------------------------------------------------------------------------------


 

and the Administrators shall have the discretion (as set out in Section 3
hereof) to increase the size of the Non-Officer LTI Pool for such fiscal year.

 

(f)                                   References to Adjusted Non-Officer LTI
Pool

 

For greater certainty, for the purposes of the Plan, any references to the
Non-Officer LTI Pool for a given fiscal year of the Issuer shall include
adjustments thereto made pursuant to Sections 8(b) and 8(e) hereof.

 

9.                                      ALLOCATION OF NON-OFFICER AWARDS

 

(a)                                 Allocation of Non-Officer Awards from
Non-Officer LTI Pool

 

Following the Financial Statement Approval Date for a given fiscal year of the
Issuer, the CEO, in consultation with the Issuer’s other senior officers, shall
have the discretion to allocate to each Participant who is a member of the
Non-Officer Group a percentage of the Non-Officer LTI Pool based on such
Participant’s performance during such fiscal year (the “Individual Non-Officer
Pool Award”).

 

(b)                                 Grant of Notional Shares

 

As soon as possible following the determination of Individual Non-Officer Pool
Awards pursuant to Section 9(a) hereof, each Participant that is a member of the
Non-Officer Group who receives an Individual Non-Officer Pool Award shall have
credited to their Notional Share Account a number of Notional Shares determined
by dividing the dollar amount of the Individual Non-Officer LTI Pool Award by
the Market Price per Common Share on the day of the award.

 

(c)                                  Entitlement to Dividends on Notional Shares

 

Each Notional Share credited to a Non-Officer Group Participant’s Notional Share
Account pursuant to Section 9(b) hereof shall receive dividends equal to the
amount of dividends paid per Common Share. Such distributions shall be credited
to a Non-Officer Group Participant’s Notional Share Account in the form of
additional Notional Shares immediately following any dividend on the Common
Shares. The number of Notional Shares to be credited for each dividend will be
equal to the amount of the dividend divided by the Market Price per Common Share
determined on the payment date for the dividend. For the purposes of the Plan,
any references to an Non-Officer Group Participant’s Notional Shares for a
specific TSR Evaluation Period shall include Notional Shares issued on such
Notional Shares pursuant to this Section 9(c).

 

10.                               VESTING OF NOTIONAL SHARES — OFFICER GROUP

 

(a)                                 Timing

 

Except as otherwise specified herein, an Officer Group Participant’s Officer
Adjusted Award shall vest on the last Business Day of the month in which the
Financial Statement Approval Date falls for the applicable TSR Evaluation
Period.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Termination of Employment — Death or
Retirement

 

If the employment of an Officer Group Participant is terminated by the death or
Retirement of such Participant, the Pro Rata Portion of the Notional Shares
credited to such Participant’s Notional Share Account, calculated for each
respective TSR Evaluation Period for which Notional Shares have been credited to
such Notional Share Account (including, for greater certainty, the 2010
Transition Award and the 2011 Transition Award), shall vest or be deemed to have
vested effective the date immediately prior to the date of such Participant’s
death or Retirement and the remainder of the Notional Shares in such
Participant’s Notional Share Account shall immediately be cancelled and such
Participant or, in the event of death, his or her legal representative(s), shall
forfeit all rights, title and interest with respect to such Notional Shares.

 

(c)                                  Termination of Employment — Disability

 

If the employment of an Officer Group Participant is terminated due to the
Disability of such Participant, the Pro Rata Portion of the Notional Shares
credited to such Participant’s Notional Share Account, calculated for each
respective TSR Evaluation Period for which Notional Shares have been credited to
such Notional Share Account (including, for greater certainty, the 2010
Transition Award and the 2011 Transition Award), shall vest or be deemed to have
vested effective the date immediately prior to the date of termination of such
Participant’s employment and the remainder of the Notional Shares in such
Participant’s Notional Share Account shall immediately be cancelled and such
Participant and, if applicable, his or her legal representative(s), shall
forfeit all rights, title and interest with respect to such Notional Shares.

 

(d)                                 Termination of Employment — Change of
Control

 

If the employment of an Officer Group Participant is terminated following a
Change of Control by such Participant for Good Reason or by the Issuer or any of
its subsidiaries without Cause, the Pro Rata Portion of the Notional Shares
credited to such Participant’s Notional Share Account, calculated for each
respective TSR Evaluation Period for which Notional Shares have been credited to
such Notional Share Account (including, for greater certainty, the 2010
Transition Award and the 2011 Transition Award), shall vest effective the date
immediately prior to the date of such termination of such Participant’s
employment and the remainder of the Notional Shares in such Participant’s
Notional Share Account shall immediately be cancelled and such Participant shall
forfeit all rights, title and interest with respect to such Notional Shares.

 

(e)                                  Termination of Employment for Cause

 

If the employment of an Officer Group Participant is terminated for Cause, such
Participant shall, unless otherwise expressly determined by the Administrators
in writing, forfeit all rights, title and interest with respect to Notional
Shares which have not vested on or prior to such Participant’s termination date.
An Officer Group Participant’s termination date shall be such Participant’s last
day at work and shall not include any period of statutory or common law notice
of termination of employment or period of

 

12

--------------------------------------------------------------------------------


 

salary continuation following such Participant’s termination date for vesting or
any other purpose under this Plan.

 

(f)                                   Termination of Employment — Employment
Agreement

 

Notwithstanding any provision to the contrary herein, if an Officer Group
Participant has entered into an employment agreement with the Issuer or any of
its subsidiaries, all Notional Shares credited to such Participant’s Notional
Share Account shall vest subject to any vesting provisions set forth in such
employment agreement.  For certainty, to the extent there is any conflict or
inconsistency between the vesting provisions set out in such Participant’s
employment agreement and the vesting provisions set out in this Plan, the
vesting provisions of such Participant’s employment agreement shall govern.

 

11.                               VESTING OF NOTIONAL SHARES — NON-OFFICER GROUP

 

(a)                                 Timing

 

Except as otherwise specified herein or as otherwise determined by the
Administrators, a Non-Officer Group Participant’s Notional Shares credited to
such Non-Officer Group Participant’s Notional Share Account for a given fiscal
year of the Issuer shall vest in respect of one-third of such Notional Shares
after each of the first three anniversaries of the Financial Statement Approval
Date for such fiscal year of the Issuer.

 

(b)                                 Termination of Employment — Death or
Retirement

 

If the employment of a Non-Officer Group Participant is terminated by the death
or Retirement of such Participant, all Notional Shares credited to such
Participant’s Notional Share Account shall vest or be deemed to have vested
effective the date immediately prior to the date of such Participant’s death or
Retirement.

 

(c)                                  Termination of Employment — Disability

 

If the employment of a Non-Officer Group Participant is terminated due to the
Disability of such Participant, all Notional Shares credited to such
Participant’s Notional Share Account shall vest on the Vesting Date as if such
Participant continued to be actively employed until the Vesting Date.

 

(d)                                 Termination of Employment — Change of
Control

 

If the employment of a Non-Officer Group Participant is terminated following a
Change of Control, by such Participant for Good Reason or by the Issuer of any
of its subsidiaries without Cause prior to the Vesting Date, all Notional Shares
credited to such Participant’s Notional Share Account shall vest effective the
date immediately prior to the date of such termination of such Participant’s
employment.

 

(e)                                  Termination of Employment for Cause

 

If the employment of a Non-Officer Group Participant is terminated for Cause,
such Participant shall, unless otherwise expressly determined by the
Administrators in writing,

 

13

--------------------------------------------------------------------------------


 

forfeit all rights, title and interest with respect to Notional Shares which
have not vested on or prior to such Participant’s termination date. A
Non-Officer Group Participant’s termination date shall be such Participant’s
last day at work and shall not include any period of statutory or common law
notice of termination of employment or period of salary continuation following
such Participant’s termination date for vesting or any other purpose under this
Plan.

 

(f)                                   Termination of Employment — Employment
Agreement

 

Notwithstanding any provision to the contrary herein, if a Non-Officer Group
Participant has entered into an employment agreement with the Issuer or any of
its subsidiaries, all Notional Shares credited to such Participant’s Notional
Share Account shall vest subject to any vesting provisions set forth in such
employment agreement. For certainty, to the extent there is any conflict or
inconsistency between the vesting provisions set out in such Participant’s
employment agreement and the vesting provisions set out in this Plan, the
vesting provisions of such Participant’s employment agreement shall govern.

 

12.                               TRANSITIONAL PROVISIONS

 

(a)                                 Transitional Grants to Officer Group

 

In addition to the grant of Notional Shares to Officer Group Participants
pursuant to Section 6(a) hereof, on or about the Financial Statement Approval
Date for the Issuer’s 2009 fiscal year (March 29, 2010), the following separate
special transition awards of Notional Shares shall be granted in respect of the
year ended December 31, 2010 (the “2010 Performance Period”) and the year ended
December 31, 2011 (the “2011 Performance Period”) to each Officer Group
Participant and credited to each Officer Group Participant’s Notional Share
Account:

 

(i)      an amount of Notional Shares (including fractional Notional Shares)
equal to one-third of the amount that is calculated by dividing the dollar
amount of the Officer Base Incentive Amount by the Market Price per Common Share
as at the Financial Statement Approval Date for the 2009 fiscal year of the
Issuer (the “2010 Transition Award”); and

 

(ii)     an amount of Notional Shares (including fractional Notional Shares)
equal to two-thirds of the amount that is calculated by dividing the dollar
amount of the Officer Base Incentive Amount by the Market Price per Common Share
as at the Financial Statement Approval Date for the 2009 fiscal year of the
Issuer (the “2011 Transition Award”).

 

(b)                                 Adjustment of 2010 and 2011 Transitional
Awards

 

Immediately prior to the vesting of the 2010 Transition Award and 2011
Transition Award, in accordance with Section 12(c) below, the Administrators
shall:

 

(i)      multiply the number of Notional Shares in an Officer Group
Participant’s Notional Share Account comprising the 2010 Transition Award and
the

 

14

--------------------------------------------------------------------------------


 

2011 Transition Award, as applicable, by the Officer TSR Percentage determined
in accordance with Section 7(b) hereof, except that:

 

(A)                               for the 2010 Transition Award, the applicable
TSR Evaluation Period for the purpose of the determinations required by
Section 7(b) hereof shall be the period that begins on January 1, 2010 and ends
on December 31, 2010, and

 

(B)                               for the 2011 Transition Award, the applicable
TSR Evaluation Period for the purpose of the determinations required by
Section 7(b) hereof shall be the period that begins on January 1, 2010 and ends
on December 31, 2011; and

 

(ii)     adjust such number of Notional Shares representing the 2010 Transition
Award and the 2011 Transition Award, respectively, as set out in
Section 7(a) hereof.

 

(c)                                  Transitional Vesting Provisions for Officer
Group

 

The Notional Shares comprising the 2010 Transition Award, after the adjustment
provided for in Section 12(b) above and including, for greater certainty, any
Notional Shares issued pursuant to 6(b) hereof, shall vest on the last Business
Day of the month in which the Financial Statement Approval Date falls for the
Issuer’s fiscal year ended December 31, 2010, subject to earlier vesting
pursuant to Section 10 hereof. The Notional Shares comprising the 2011
Transition Award, after the adjustment provided for in Section 12(b) above and
including, for greater certainty, any Notional Shares issued pursuant to
6(b) hereof, shall vest on the last Business Day of the month in which the
Financial Statement Approval Date falls for the Issuer’s fiscal year ended
December 31, 2011, subject to earlier vesting pursuant to Section 10 hereof.

 

(d)                                 Transitional Calculation of Non-Officer LTI
Pool

 

For the years ended December 31, 2010 and 2011 of the Issuer, for the purposes
of the calculation of the Non-Officer TSR Percentage pursuant to Section 8(d),
the TSR Evaluation Periods set out in Sections 12(b)(i)(A) and (B) above shall
apply.

 

13.                               REDEMPTION OF VESTED NOTIONAL SHARES

 

(a)                                 General

 

Effective as of the Vesting Date, Atlantic Holdings shall, subject to
Section 13(b) below, forthwith following the applicable Vesting Date, redeem the
vested portion of each Participant’s Notional Shares (including fractional
Notional Shares) by:

 

(i)      making a lump sum cash payment (net of any applicable withholdings) to
each Participant or the Participant’s legal representative, if applicable, in
respect of one-third of the Notional Shares to be redeemed; and

 

15

--------------------------------------------------------------------------------


 

(ii)     exchanging two-thirds of the Notional Shares to be redeemed for Common
Shares pursuant to Section 13(e) below.

 

(b)                                 Payment of 100% Cash

 

Notwithstanding Section 13(a) above and Section 13(c) below, effective as of the
Vesting Date, acting within the scope of their discretion pursuant to Section 3
hereof, the Administrators may elect to cause Atlantic Holdings to redeem the
vested portion of each Participant’s Notional Shares (including fractional
Notional Shares) by making a lump sum cash payment (net of any applicable
withholdings) to each Participant or the Participant’s legal representative, if
applicable, in respect of the Notional Shares to be redeemed.

 

(c)                                  Election for 100% of Common Shares

 

Notwithstanding Section 13(a) above and subject to Section 13(b), each
Participant that is a member of the Officer Group may elect to redeem vested
Notional Shares for 100% Common Shares, provided that the Participant provides
written notice of such election at least 30 days prior to the date of such
redemption.

 

(d)                                 Redemption from Common Share Ineligible
Participants

 

Notwithstanding Sections 13(a) and 13(c) above, effective as of the Vesting
Date, acting within the scope of their discretion pursuant to Section 3 hereof,
the Administrators shall cause Atlantic Holdings to redeem the vested portion of
each Common Share Ineligible Participant’s Notional Shares (including fractional
Notional Shares) by making a lump sum cash payment (net of any applicable
withholdings) to each Common Share Ineligible Participant or the Participant’s
legal representative, if applicable, in respect of 100% of the Notional Shares
to be redeemed.

 

(e)                                  Delivery of Common Shares on a Redemption

 

To satisfy its obligation to deliver Common Shares on a redemption of vested
Notional Shares, Atlantic Holdings shall, at its option, elect to acquire Common
Shares either:

 

(i)      from the Issuer at the Market Price per Common Share; or

 

(ii)     on the TSX or NYSE.

 

(f)                                   Acquisition of Common Shares from the
Issuer

 

If Atlantic Holdings elects to acquire Common Shares from the Issuer under
Section 13(e)(i) above, the following provisions shall apply:

 

(i)      Upon actual receipt by the Issuer of written notice and payment for the
aggregate purchase price for the Common Shares from Atlantic Holdings, subject
to payment of all applicable security transfer, income, withholding or other
taxes or other governmental charges and compliance with all applicable
securities laws, the Issuer shall issue to Atlantic Holdings the

 

16

--------------------------------------------------------------------------------


 

applicable number of Common Shares and Atlantic Holdings will use such Common
Shares to satisfy the redemption.

 

(ii)               The Issuer shall not be required to issue, and Atlantic
Holdings shall not be required to cause the issuance of, fractional Common
Shares upon the acquisition of Common Shares pursuant to Section 13(e)(i) above.
If any fractional interest in an Common Share would be deliverable upon the
acquisition of Common Shares pursuant to Section 13(e)(i) above, Atlantic
Holdings shall, in lieu of delivering, or causing the delivery of, any
certificate representing such fractional interest, make a cash payment to the
Participant of an amount equal to the fractional interest which would have been
issuable multiplied by the Market Price per Common Share, less applicable
withholding taxes, if any.

 

(iii)            The Issuer covenants with Atlantic Holdings that it will at all
times reserve and keep available out of its authorized Common Shares (if the
number thereof is or becomes limited), solely for the purpose of issuing such
Common Shares to Atlantic Holdings in connection with a redemption under this
Plan, such number of Common Shares as shall then be deliverable by Atlantic
Holdings under the Plan, to enable and permit Atlantic Holdings to perform its
obligation hereunder to deliver the requisite number of Common Shares to
Participants. The Issuer covenants with Atlantic Holdings that all Common
Shares, which shall be so issuable, shall be duly and validly issued as
fully-paid and non-assessable upon receipt by the Issuer of fair value
consideration for such Common Shares from Atlantic Holdings in the form of a
cash payment.  The Issuer further covenants with Atlantic Holdings that it shall
take all actions and do all things necessary or desirable to enable and permit
Atlantic Holdings, in accordance with applicable law, to perform all of its
obligations hereunder.

 

(iv)           Immediately following the acquisition of Common Shares from the
Issuer by Atlantic Holdings to satisfy a redemption of Notional Shares pursuant
to Section 13(e)(i) above, the Issuer shall, at its option, using the proceeds
of the issuance of Common Shares, either: (A) acquire from Atlantic Holdings
common shares or (B) acquire Common Shares on the TSX, such acquisition in
(A) or (B) shall be equivalent in number to the number of Common Shares acquired
by Atlantic Holdings pursuant to this Section 13(f). Atlantic Holdings covenants
with the Issuer that it will at all times reserve and keep available out of its
authorized capital a sufficient number of common shares to be issued from
treasury to satisfy the acquisition by the Issuer pursuant to this
Section 13(f)(iv).

 

(g)                                  Effect of Redemption of Notional Shares

 

A Participant shall have no further rights respecting any Notional Share, which
has been redeemed.

 

17

--------------------------------------------------------------------------------

 

(h)                                 Calculation of Cash Payments

 

Lump sum cash payments made under this Section 13 by Atlantic Holdings to a
Participant or a Participant’s legal representative, if applicable, in respect
of Notional Shares to be redeemed shall be calculated by multiplying the number
of Notional Shares to be redeemed by the Market Price per Common Share as at the
Vesting Date, converted into United States dollars based on the closing rate of
exchange published by the Bank of Canada on the Vesting Date.

 

(i)                                     Section 409A

 

To the extent that the Plan is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), the Plan shall be administered in
accordance with Section 409A.  In this regard, to the extent any provision of
the Plan is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Further, if any amount payable hereunder is
payable upon a “separation from service” (within the meaning of Section 409A) to
a Participant who is then considered a “specified employee” (within the meaning
of Section 409A), then no such payment shall be made prior to the date that is
the earlier of (i) six months and one day after the Participant’s separation
from service, or (ii) the Participant’s death, but only to the extent such delay
is necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A.

 

14.                               COMMON SHARES SUBJECT TO ISSUANCE UNDER THE
PLAN

 

The aggregate number of Common Shares that may be issued under the Plan upon the
redemption of Notional Shares is 1,000,000 Common Shares subject to increase or
decrease by reason of amalgamation, rights offerings, reclassifications,
consolidations or subdivisions, or as may otherwise be permitted by applicable
law and the TSX.

 

15.                               LIMIT ON ISSUANCE OF COMMON SHARES

 

Except with the approval of the shareholders of the Issuer given by the
affirmative vote of a majority of the votes cast at a meeting of the
shareholders of the Issuer, excluding the votes attaching to Common Shares
beneficially owned by Insider Participants to whom Common Shares may be issued
pursuant to this Plan and their Associates, no Notional Shares shall be credited
to any Participant if such credit could result, at any time, in:

 

(a)                                 the number of Common Shares reserved for
issuance to Participants pursuant to the redemption of Notional Shares together
with any other Common Share Compensation Arrangement exceeding 10% of Common
Shares then issued and outstanding;

 

(b)                                 the number of Common Shares issuable to
Insider Participants, at any time under this Plan pursuant to the redemption of
Notional Shares and any other Common

 

18

--------------------------------------------------------------------------------


 

Share Compensation Arrangements, exceeding 10% of Common Shares then issued and
outstanding; or

 

(c)                                  the number of Common Shares issued to
Insider Participants, within any one-year period, under this Plan pursuant to
the redemption of Notional Shares and any other Common Share Compensation
Arrangements, exceeding 10% of Common Shares then issued and outstanding.

 

In the event that the Issuer or any of its subsidiaries purchases Common Shares
for cancellation or if Common Shares are separated pursuant to their terms, the
Issuer shall be deemed to be in compliance with the foregoing maximum limits, if
immediately prior to such purchase, expiration, separation or other
extinguishment, the Issuer was in compliance with such limit.

 

16.                               UNFUNDED PLAN

 

Unless otherwise determined by the Administrators, the Plan shall be unfunded.
To the extent a Participant holds any rights by virtue of participation in the
Plan, such rights (unless otherwise determined by the Administrators) shall be
no greater than the rights of an unsecured general creditor of Atlantic
Holdings.

 

17.                               AMENDMENT

 

(a)                                 The Administrators may amend the Plan or any
grant of Notional Shares at any time without the consent of Participants
provided that such amendment shall:

 

(i)                                     not operate to materially affect any
rights already acquired by a Participant under the Plan, including the vesting
terms of any award previously made under the Plan;

 

(ii)                                  be subject to any regulatory approvals
including, where required, the approval of the TSX; and

 

(iii)                               not be subject to approval of the Issuer’s
shareholders unless such amendment involves:

 

(A)                               any increase in the number of Common Shares
reserved for issuance under the Plan;

 

(B)                               any reduction in the pricing of Notional
Shares issuable under the Plan or cancellation and reissue of entitlements under
the Plan;

 

(C)                               any amendment that extends the term of a TSR
Evaluation Period beyond the period contemplated in the Plan;

 

(D)                               amendments to the Eligible Persons under the
Plan that may permit the introduction of non-employee directors on a
discretionary basis;

 

19

--------------------------------------------------------------------------------


 

(E)                                an amendment which would permit Notional
Shares granted under the Plan to be transferable or assignable other than for
normal estate settlement purposes; or

 

(F)                                 an amendment to the plan amendment
provisions contained in this Section 17.

 

(b)                                 For greater certainty, any amendment to the
Plan shall not affect the rights already acquired by a Participant under a
previous version of the Plan, and any awards granted under a previous version of
the Plan shall continue to be governed by their terms and the terms of the Plan
in place at the time of their award.

 

(c)                                  Without amending the Plan, the
Administrators may, with the consent of the Participant, approve any variation
in terms, including the acceleration of the redemption of Notional Shares held
in the Notional Share Accounts of Participants which have not vested.

 

18.                               OPERATION OF PLAN

 

The cost of the operation of the Plan shall be borne by Atlantic Holdings.

 

19.                               NOTICES

 

All notices under the Plan shall be in writing and if to Atlantic Holdings shall
be delivered to Atlantic Holdings by first class post to its head office, and if
to a Participant, shall be delivered personally or sent by first class post to
the Participant at the address which the Participant shall give for the purpose,
or failing any such address to the Participant’s last known place of residence. 
If a notice is sent by post, service thereof shall be deemed to be effected by
properly addressing, prepaying and posting a letter containing the same to such
address and shall be deemed to be served 48 hours after such posting.

 

20.                               WITHHOLDING

 

The Administrators may adopt and apply rules that will ensure that Atlantic
Holdings and any other person complies with all federal, provincial, foreign,
state or local laws relating to the withholding of tax or other levies on
employment compensation in relation to payments and distributions contemplated
in this Plan. Such parties may withhold the minimum required tax withholding
obligation from amounts payable to a Participant, under the Plan or otherwise,
and shall have the absolute right to satisfy such minimum required withholding
obligation by retaining and selling a number of Common Shares that would
otherwise have been issued to a Participant upon a redemption having an
aggregate fair market value (as of the date of withholding) that would satisfy
the minimum required withholding amount due, or by accepting a sum sufficient
from a Participant to indemnify Atlantic Holdings and any other person for any
liability to withhold hereunder.

 

20

--------------------------------------------------------------------------------


 

21.                               INTERPRETATION

 

In this Plan, unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 

22.                               NO RIGHT OF EMPLOYMENT

 

Neither participation in the Plan nor any action under the Plan shall be
construed so as to give any Participant a right to continue as a manager,
officer or senior management employee of the Issuer or any of its subsidiaries.

 

23.                               NON-TRANSFERABILITY

 

A Participant shall not be entitled to transfer, assign, charge, pledge or
hypothecate, or otherwise alienate, whether by operation of law or otherwise,
the Participant’s Notional Shares or any rights the Participant has in the Plan.

 

24.                               TERMINATION

 

The Administrators may at any time terminate the Plan provided that such
termination shall not affect any rights of Participants to receive Notional
Shares for any Performance Period or partial Performance Period prior to the
effective date of such termination.

 

25.                               CHOICE OF LAWS

 

This Plan shall be governed by the laws of the State of Delaware.

 

26.                               ADOPTION AND AMENDMENT AND RESTATEMENT OF THE
PLAN

 

This Plan was originally adopted on the 10th day of May, 2006 and approved by
the Issuer’s shareholders on the 7th day of June, 2006. The Plan has been
amended and restated on the 24th day of April, 2007, the 4th day of June, 2008,
the 29th day of January, 2010 and effective as of the 5th of November, 2011.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

FOURTH AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN

 

PARTICIPATION AGREEMENT AND CONFIRMATION

 

[Name of Employee] (“Participant”)

 

Pursuant to the Fourth Amended and Restated Long-Term Incentive Plan (the
“Plan”) of Atlantic Power Holdings, Inc. (“Atlantic Holdings”) dated as of
November 5, 2011 and in consideration of services provided to the Issuer and/or
any of its subsidiaries by the Participant in respect of the 20     year,
Atlantic Holdings hereby grants to the Participant                Notional
Shares under the Plan.

 

Capitalized terms not defined in this agreement have the meanings given in the
Plan.

 

Atlantic Holdings and the Participant understand and agree that these Notional
Shares are subject to the terms and conditions of the Plan (as they exist on the
date hereof), all of which are incorporated into and form a part of this
agreement.

 

DATED                              , 20       .

 

 

ATLANTIC POWER HOLDINGS, INC.

 

 

 

 

 

 

 

Per:

 

 

 

Name:
Title:

 

 

I agree to the terms and conditions set out herein and confirm and acknowledge
that I have not been induced to enter into this agreement or acquire any
Notional Shares or any other interest in the Plan or the Issuer by expectation
of employment or continued employment with the Issuer or any of its
subsidiaries.

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Name (please print)

 

22

--------------------------------------------------------------------------------
